

115 HR 4056 IH: Disaster Insurance Risk Equality Act
U.S. House of Representatives
2017-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4056IN THE HOUSE OF REPRESENTATIVESOctober 12, 2017Mr. Kind introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Financial Services, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act and other laws to
			 return primary responsibility for disaster relief to the States, to
			 establish a private corporation to insure States against risks and costs
			 of disasters otherwise borne by the States, and to provide for
			 reimbursable Federal assistance to States for activities in response to
			 disasters, and for other purposes.
	
		1.Short title and table of contents
 (a)Short titleThis Act may be cited as the Disaster Insurance Risk Equality Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings and purposes.
					Title I—NATIONAL DISASTER INSURANCE PROGRAM
					Sec. 101. Disaster insurance program.
					Title II—FEDERAL PROGRAM FOR REIMBURSABLE DISASTER RELIEF AND EMERGENCY ASSISTANCE
					Sec. 201. Findings and declarations.
					Sec. 202. Waiver of administrative conditions.
					Sec. 203. Emergency support teams.
					Sec. 204. Reimbursement.
					Sec. 205. Performance of services.
					Sec. 206. Reimbursement agreements and conditions.
					Sec. 207. Treatment of assistance.
					Sec. 208. Liability.
					Sec. 209. Advance of State expenditures.
					Sec. 210. Procedure for declaration of major disaster.
					Sec. 211. General Federal disaster assistance.
					Sec. 212. Essential disaster assistance.
					Sec. 213. Hazard mitigation.
					Sec. 214. Repair, restoration, and replacement of damaged facilities.
					Sec. 215. Debris removal.
					Sec. 216. Temporary housing assistance.
					Sec. 217. Unemployment assistance.
					Sec. 218. Crisis counseling assistance and training.
					Sec. 219. Community disaster loans.
					Sec. 220. Emergency communications.
					Sec. 221. Emergency public transportation.
					Sec. 222. Fire suppression.
					Sec. 223. Timber sale contracts.
					Sec. 224. Simplified procedure.
					Sec. 225. Appeals of assistance decisions.
					Sec. 226. Procedure for declaration.
					Sec. 227. Federal emergency assistance.
					Sec. 228. Amount of assistance.
					Sec. 229. Applicability.
					Title III—FEDERAL-AID HIGHWAYS
					Sec. 301. National standard for State participation in disaster insurance program.
					Sec. 302. Emergency relief program for repair of highways.
				
			2.Findings and purposes
 (a)FindingsThe Congress finds that— (1)while disasters can strike anywhere within the United States, certain areas historically have been more susceptible or vulnerable to disasters;
 (2)the Federal Government has assumed the financial responsibility for much of the emergency relief and reconstruction provided after disasters;
 (3)the amount of Federal financial assistance provided for disaster relief and the annual disaster relief obligations of the Federal Emergency Management Agency have both been steadily increasing over time;
 (4)the costs of disaster assistance have been spread disproportionately to all United States citizens rather than to citizens of the areas that are most directly affected; and
 (5)an amendment to the Constitution of the United States requiring a balanced Federal budget would require major retrenchments in activities that assist citizens of the United States in times of crises and distress.
 (b)PurposesThe purposes of this Act are— (1)to reaffirm the individual States’ primary responsibility for disaster relief;
 (2)to restore the Federal Government’s role for disaster relief to one of secondary support, provided on a reimbursable basis, in unusual or special emergency situations that require services best provided by Federal agencies; and
 (3)to establish a private corporation to provide risk-based insurance to the individual States to assist the States in meeting their obligations in disaster relief.
				INATIONAL DISASTER INSURANCE PROGRAM
 101.Disaster insurance programThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended by adding at the end the following new title:
				
					VIIIDISASTER INSURANCE PROGRAM
						AInsurance Program
 801.Establishment of insurance programThe National Disaster Insurance Corporation established under subtitle B shall establish and carry out an insurance program under this subtitle to provide coverage to States against certain losses and costs arising from disasters, which shall be funded solely by State premiums and payments and shall operate on an actuarially sound basis.
							802.Terms and conditions of insurance program
 (a)In generalThe Corporation shall establish the terms and conditions for the provision of disaster insurance under the disaster insurance program of the Corporation, which shall include—
 (1)the general terms and conditions of insurance coverage; (2)limitations on the scope and amounts of coverage provided;
 (3)the establishment, under section 804, of appropriate annual premium charges; (4)appropriate loss deductibles; and
 (5)the methods by which proved and approved claims for losses shall be adjusted and paid. (b)ObjectivesIn establishing the terms and conditions under this section, the Corporation shall ensure that the insurance program accomplishes the following objectives:
 (1)Recovery from disastersThe amount of coverage provided under the program shall be sufficient to provide State participants with amounts adequate for recovery from disasters.
 (2)Equitable distribution of risks and costsThe risks and costs of disasters shall be equitably distributed among the State participants. (3)ParticipationParticipation in the program by all States shall be encouraged.
 (c)AssistanceThe terms and conditions of the insurance program shall be established in consultation with the Administrator of the Federal Emergency Management Agency, the Disaster Insurance Advisory Committee under section 826, and other relevant Federal agencies and shall be effective only if approved by the Administrator and the Advisory Committee.
								803.Coverage
 (a)In generalThe insurance program shall provide insurance coverage under this subtitle for each participant in the Corporation. The initial coverage available under the program shall take effect on October 1, 2019.
 (b)Eligible insuredsThe insurance program may provide insurance coverage only to participants and each State shall be eligible to become a participant pursuant to the requirements of section 821(d).
 (c)Scope of coverageThe insurance program may provide coverage only for the following losses and costs to a participant that arise from a disaster:
 (1)Lifesaving measuresCosts of performing any work or services essential to saving lives and protecting and preserving property or public health and safety, including—
 (A)removing debris and wreckage; (B)conducting search and rescue, and providing emergency medical care, emergency mass care, emergency shelter, food, water, medicine, and other essential needs, including movement of supplies or persons;
 (C)clearing roads and constructing temporary bridges necessary to the performance of emergency tasks and essential community services;
 (D)providing temporary facilities for schools and other essential community services; (E)demolishing unsafe structures that endanger the public;
 (F)warning of further risks and hazards; (G)disseminating of public information and assistance regarding health and safety measures; and
 (H)reducing immediate threats to life, property, and public health and safety. (2)Distribution of food and medical assistanceCosts of distributing or rendering food, medicine, and other consumable supplies, and other services and assistance to victims of the disaster.
 (3)CoordinationCosts of coordinating relief efforts. (4)Technical adviceCosts of obtaining technical advice regarding—
 (A)disaster management and control; (B)performing essential community services; and
 (C)disseminating information regarding public health and safety, issuing warnings of risks and hazards.
 (5)Hazard mitigationCosts of conducting hazard mitigation measures that the Corporation determines to be cost-effective and that will substantially reduce the risk of future damage, hardship, loss, or suffering in any area affected by the disaster.
 (6)Repair and replacement of damaged facilities and residencesCosts for the repair, restoration, reconstruction, or replacement of facilities (including public, private, and private nonprofit facilities, and commercial and agricultural facilities) and residences that are damaged or destroyed by the disaster and for associated expenses incurred by the owners of the facilities and residences, and losses from damage or destruction to such facilities and residences.
 (7)Temporary housingCosts of providing, by purchase or lease, temporary housing (including unoccupied habitable dwellings), suitable rental housing, mobile homes, or other readily fabricated dwellings to persons who, as a result of the disaster, require temporary housing.
 (8)Temporary mortgage and rental paymentsCosts of providing assistance on a temporary basis in the form of mortgage or rental payments to or on behalf of individuals and families who, as a result of financial hardship caused by the disaster, have received written notice of dispossession or eviction from a residence by reason of a foreclosure of any mortgage or lien, cancellation of any contract of sale, or termination of any lease, entered into prior to such disaster, except that such costs may not cover assistance provided for a duration exceeding the period of financial hardship or 18 months, whichever is less.
 (9)CounselingCosts of professional counseling services to victims of the disaster to relieve mental health problems caused or aggravated by the disaster or its aftermath.
 (10)Lost revenueLoss to a participant of a substantial portion of tax and other revenues, but only if the participant demonstrates a need for reimbursement of such losses to perform its governmental functions.
 (11)Temporary communicationsCosts of establishing temporary communications systems in the area affected by the disaster. (12)Temporary public transportationCosts of providing temporary public transportation service in the area affected by the disaster to meet emergency needs and to provide transportation to governmental offices, supply centers, stores, post offices, schools, major employment centers, and such other places as may be necessary in order to enable the community to resume its normal pattern of life as soon as possible.
 (13)Fire suppressionCosts of equipment, supplies, and personnel for the suppression of any fire on publicly or privately owned forest or grassland.
 (14)Loan and assistance programsLosses and costs associated with providing the following assistance: (A)Small business loansLoans for—
 (i)the repair, rehabilitation, or replacement of properties of small business concerns that are damaged or destroyed as a result of the disaster;
 (ii)refinancing mortgages or other liens against residences and properties of small business concerns that are destroyed or substantially damaged as a result of the disaster; and
 (iii)assisting small business concerns that suffer substantial economic injury as a result of the disaster.
 (B)Farm loansEmergency loans to persons whose farming, ranching, or aquaculture operations have been substantially affected by a disaster.
 (C)Highway repairAssistance for the repair or reconstruction of highways, roads, and trails that suffer serious damage as the result of the disaster.
 (D)Insurance of loans for single family homesInsurance for mortgages and rehabilitation loans for 1- to 4-family residences of mortgagors and borrowers whose residences are destroyed or damaged as a result of the disaster.
 (15)OtherAny other costs or losses sustained in providing disaster relief in the State, that are determined by the Corporation to be appropriate and which are not inconsistent with the provisions of this subtitle.
 (d)Prohibited coverageThe insurance program may not provide coverage for the following losses and costs: (1)Nondisaster lossesAny losses or costs not arising from a disaster.
 (2)Federal facilitiesAny losses or costs sustained by or relating to Federal facilities. 804.Annual premium charges (a)General authorityThe Corporation shall require each State, as a condition of participation in the Corporation and coverage under the insurance program during any fiscal year, to make a premium payment to the Corporation for such fiscal year in an amount determined in accordance with this section. The Corporation shall annually review the premium payments charged to each participant and, if appropriate, adjust such payment amounts.
 (b)Establishment of chargesThe premium payments established under this section shall be— (1)established using generally accepted actuarial principles;
 (2)to the maximum extent practicable, based on a consideration of the respective risks involved, including differences in—
 (A)the risk of occurrence of disasters; (B)hazard mitigation measures in place, including any disaster preparedness plan of the participant for mitigation, warning, emergency operations, rehabilitation, and recovery;
 (C)anticipated covered losses and costs in the event of a disaster; and (D)the extent to which other sources of insurance or assistance will cover costs and losses for types of property and activities covered in a State; and
 (3)adequate, on the basis of generally accepted actuarial principles, to provide— (A)amounts in the reserve account of the Corporation under section 823 for anticipated claims; and
 (B)for any administrative and operating expenses of the Corporation in carrying out the insurance program.
 (c)Certification of premium chargesThe Corporation may not assess any premium charges established under this section before the charges have been certified as actuarially sound by the Disaster Insurance Advisory Commission established by section 826.
 (d)Credit for initial contributionsThe Corporation shall credit the amount of the payment made by a State pursuant to section 821(d)(1) toward any premium charges under this section owed by the State.
								(e)Federal contribution
 (1)Credit toward premiumsFor each fiscal year, the amount of the premium charges owed for such fiscal year by each State that is participating in the Corporation and the insurance program under this subtitle shall be reduced by the amount determined for such State under paragraph (2).
 (2)AmountFor a fiscal year, the amount determined under this paragraph for each State that is a participant shall be the amount that bears the same percentage to the full premium charges owed by such State for such fiscal year as the total amount appropriated pursuant to paragraph (3) for such fiscal year bears to the sum of all premium charges owed by all participating States for such fiscal year.
 (3)Authorization of appropriationsThere is authorized to be appropriated to the Corporation for each fiscal year an amount equal to 10 percent of the sum of all premium charges owed by all States participating in the Corporation and the insurance program under this subtitle for such fiscal year.
									805.Claims
 (a)ProcedureThe Corporation shall adjust and pay all claims for proved and approved losses and costs covered by insurance provided under this subtitle.
 (b)Effect of duplicative coverageThe amount of any claim paid for losses or costs under the insurance program may not include any amount for any portion of such losses or costs covered by amounts provided under any other source of insurance or financial assistance.
								(c)Effect of flood insurance coverage
 (1)Reduction of federal assistanceIf a facility or residence located in a special flood hazard area identified for more than 1 year by the Administrator pursuant to the National Flood Insurance Act of 1968 is damaged or destroyed by flooding in a disaster and such facility or residence is not covered on the date of such flooding by flood insurance, the amount of a claim for coverage under this subtitle which would otherwise be paid under the insurance program under this subtitle for costs of repair, restoration, reconstruction, and replacement of such facility or residence and associated expenses shall be reduced in accordance with paragraph (2).
 (2)Amount of reductionThe amount of the reduction in a claim for a facility or residence pursuant to paragraph (1) shall be the lesser of—
 (A)the value of such facility or residence on the date of the flood damage or destruction; or (B)the maximum amount of insurance proceeds which would have been payable with respect to such facility or residence if such facility had been covered by flood insurance under the National Flood Insurance Act of 1968 on such date.
 (3)ExceptionParagraphs (1) and (2) shall not apply to a private nonprofit facility or residence that is not covered by flood insurance solely because of the local government’s failure to participate in the flood insurance program under the National Flood Insurance Act of 1968.
 (d)Cause of actionIf the Corporation disallows a claim or the claimant refuses to accept the amount allowed upon any claim, the claimant may, before the expiration of the 1-year period beginning upon the claimant’s receipt of written notice of the disallowance or partial disallowance of the claim, institute an action on such claim against the Corporation in the United States District Court for the District of Columbia. Original exclusive jurisdiction is hereby conferred upon such Court to hear and determine such action without regard to the amount in controversy.
								BNational Disaster Insurance Corporation and Disaster Insurance Advisory Commission
							821.National disaster insurance corporation
 (a)EstablishmentThere is authorized to be established a body corporate to be known as the National Disaster Insurance Corporation, which shall be subject to the provisions of this title. The Corporation shall not be an agency or establishment of the Federal Government. The principal office of the Corporation shall be located in the District of Columbia or the metropolitan area thereof.
 (b)FunctionThe purpose of the Corporation shall be to carry out the insurance program under subtitle A. (c)Governance (1)Board of directorsThe Corporation shall be under the direction of a board of directors who shall be elected by the participants in the Corporation. Members of the board shall not be considered, by reason of such membership, to be employees of the Federal Government.
 (2)Initial boardExcept as otherwise provided by the Corporation pursuant to section 822(2)— (A)the board shall be composed of 7 members, selected by a majority of the participants in the Corporation through an election (i) that shall take place at the initial organizational meeting of the Corporation held pursuant to subsection (e)(1), and (ii) in which each of the participants shall have 1 vote; and
 (B)the term of each member of the board shall be 5 years. (d)ParticipantsA State shall be considered as a participant in the Corporation for purposes of this title only if the State complies with the following requirements:
 (1)Initial contributionThe State has made a payment to the Corporation (or to the Administrator pursuant to subsection (e)(2)) in an amount equal to 1 percent of the aggregate amount of Federal financial assistance provided, during fiscal years 2009 through 2018, to the State (or to or on behalf of persons or property located in the State) for disaster relief relating to a major disaster or emergency declared under this Act, as determined by the Administrator. For purposes of this paragraph, the term Federal financial assistance shall include any grant, payment, subsidy, or loan provided by any agency of the Federal Government, and the amount of assistance provided under a loan shall be considered to be an amount equal to the principal obligation under the loan.
 (2)Payment of premium chargesThe State has paid any premium charges assessed for such State pursuant to section 804, in accordance with the requirements established by the Corporation for payment of such charges.
									For purposes of the organizational meeting under subsection (e)(1), any State that complies with
			 paragraph (1) of this subsection shall be considered as a participant.(e)Initial organization
 (1)Organizational meetingThe Administrator shall call an organizational meeting for the Corporation to be held not later than August 31, 2019, at which the participants shall elect the initial members of the board of directors and shall take such other actions as may be necessary to establish the Corporation in accordance with this title. The Administrator shall notify each State of the meeting and the purposes of the meeting and shall organize and chair the meeting.
 (2)Collection of initial contributionsBefore the organization of the Corporation pursuant to paragraph (1), the Administrator shall collect payments under subsection (d)(1) on behalf of the Corporation.
 (f)OwnershipThe Corporation shall be privately owned by the participants in the insurance program. Obligations and indebtedness of the Corporation shall not be considered obligations and indebtedness of the Federal Government or guaranteed by the Federal Government.
 (g)Officers and employeesThe Corporation may appoint and hire officers and employees at the discretion of the Corporation, but may not pay any officer or employee at a rate exceeding the rate of basic pay payable for level IV of the Executive Schedule. Any such officers and employees shall not be considered officers or employees of the Federal Government and shall not be subject to the provisions of title 5, United States Code.
 (h)PowersThe Corporation shall have the power— (1)to adopt, alter, and use a corporate seal;
 (2)to make and enforce contracts and agreements appropriate to carry out this title; (3)to settle, adjust, compromise, and release claims against the corporation;
 (4)to sue and be sued; (5)to acquire, hold, and own, and deal with and dispose of real and personal property to the extent appropriate to carry out this title;
 (6)to have succession until dissolved by an Act of Congress; and (7)to exercise all other lawful powers necessary or appropriate to carry out this title.
 822.Structure and operationsAfter consultation with the Administrator and other appropriate Federal agencies, the Corporation shall establish appropriate guidelines for the structure and operation of the Corporation and the insurance program, which—
 (1)shall include standards relating to the vacancies, bylaws, and powers of the board; (2)may include provisions, applicable only after October 1, 2019, establishing the composition of the board and the terms of office of the members of the board other than as provided for in section 821(c)(2); and
 (3)shall include a minimum capital requirement pursuant to section 823(d). 823.Reserve account (a)EstablishmentThe Corporation shall establish and manage a reserve account for the operation of the insurance program.
 (b)CreditsThe reserve account of the Corporation shall be credited with— (1)any premium charges under section 804 collected by the Corporation;
 (2)any amounts appropriated for the Corporation pursuant to sections 804(e)(3) and 825(a); and (3)any interest earned on investments of the Corporation pursuant to subsection (c)(2).
 (c)UseAmounts in the reserve account of the Corporation shall be available— (1)for payment of qualifying claims under the insurance program of participants, consistent with the terms and conditions established under section 802(a);
 (2)to the extent that the Corporation determines that such amounts are in excess of current needs and the amount required to be held in the reserve account pursuant to subsection (d), for investment as the Corporation considers appropriate;
 (3)for covering the costs of the Corporation and administering and operating the insurance program; and
 (4)for covering travel expenses of members of the Disaster Insurance Advisory Commission established by section 826.
									(d)Minimum capital requirement
 (1)In generalThe Corporation shall at all times maintain amounts in the reserve account equal to or in excess of the applicable minimum capital level determined under paragraph (2).
 (2)Establishment of capital levelsThe Corporation shall establish a series of minimum capital levels appropriate to ensure sufficient capitalization of the Corporation based on the nature and extent of the underwriting, investment, and other risks assumed by the Corporation. The capital levels shall not be effective unless approved by the Administrator.
 (e)Tax-Exempt statusAny amounts deposited in the reserve account, including income derived from the investment of amounts under subsection (c)(2), shall be exempt from all taxation now or hereafter imposed by the United States, or by any State, county, municipality, or local taxing authority.
								824.Borrowing authority
 (a)In generalTo the extent that the amounts in the reserve fund are insufficient to pay claims and expenses of the Corporation and maintain amounts in accordance with the requirements under section 823(d), the Corporation may issue to the Secretary of the Treasury notes and other obligations to cover the insufficiency.
 (b)Terms of borrowingThe Secretary may purchase obligations issued under subsection (a) only if the President determines that the financial condition of the Corporation is adequate to ensure repayment of the obligations. Such obligations shall have terms and conditions as determined by the Secretary of the Treasury.
								825.Initial federal contribution and prohibition of additional federal assistance
 (a)Authorization of appropriationsFor purposes of carrying out this title, there is authorized to be appropriated to the Corporation an amount equal to the difference between—
 (1)the sum of any balances remaining, at the end of September 30, 2019, in the Disaster Relief appropriation and the Disaster Assistance Direct Loan Program Account of the Federal Emergency Management Agency; and
 (2)the amounts determined by the Administrator to be necessary to reserve from such appropriation and in such Account,
									for purposes of providing assistance pursuant to any major disaster or emergency
			 that commences or occurs (or is declared or determined to have commenced
 or occurred) on or before September 30, 2019.(b)Prohibition of federal assistanceExcept as provided in subsection (a), section 804(e), and section 824, no Federal funds may be authorized, appropriated, or used to fund any activity of the Corporation.
								826.Disaster insurance advisory commission
 (a)EstablishmentThere is hereby established a commission to be known as the Disaster Insurance Advisory Commission (in this section referred to as the Commission).
								(b)Membership
 (1)AppointmentThe Commission shall be composed of 11 members appointed by the President, in consultation with the Administrator. Of the members of the Commission, not less than 6 shall be individuals who have been nominated for such appointment by States that are participants in the Corporation, except that (to the extent possible) not more than one such member may be appointed to the Commission pursuant to the nomination of any single State. Each member of the Commission shall have experience or expertise in at least one of the areas described in subparagraphs (A) through (D) of paragraph (2).
 (2)ExpertiseThe membership of the Commission shall, at all times, include— (A)not less than 1 individual who has experience or expertise in actuarial issues relating to disaster insurance;
 (B)not less than 1 individual who has experience or expertise in the management of insurance companies;
 (C)not less than 1 individual who has experience or expertise in the regulation of insurance companies; and
 (D)not less than 1 individual who has experience or expertise in disaster relief. (3)Terms (A)In generalEach member of the Commission shall be appointed for a term of 4 years, except as provided in subparagraph (B).
 (B)Initial appointeesAs designated by the President at the time of appointment, of the members first appointed to the Commission—
 (i)5 shall be appointed for terms of 6 years; and (ii)6 shall be appointed for terms of 4 years.
 (4)ChairpersonThe President shall designate a chairperson of the Commission from among members appointed to the Commission.
 (c)Prohibition of payMembers of the Commission shall serve without pay. (d)Travel expensesEach member of the Commission shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code, except that such expenses shall be paid by the Corporation.
 (e)DutiesThe Commission shall— (1)in coordination with the Administrator, assist the Corporation in establishing the terms and conditions of the insurance program under subtitle A, review such terms and conditions, and approve or disapprove such terms and conditions as appropriate to carry out this title; and
 (2)review the annual premium charges established under section 804 by the Corporation to determine whether such charges are established in compliance with the requirements of such section, and if so, certify such compliance to the Corporation.
 (f)ContinuationSection 14(a)(2)(B) of the Federal Advisory Committee Act (5 U.S.C. App.; relating to the termination of advisory committees) shall not apply to the Commission.
								827.GAO audit
 (a)Initial auditAs soon as practicable after October 1, 2019, the Comptroller General of the United States shall audit the activities of the Corporation and the Disaster Insurance Advisory Commission established by section 826 to ensure that such entities are complying with the provisions of this title.
 (b)Successive auditsAfter the completion of the audit described in subsection (a), the Comptroller General shall conduct similar audits not less than once every 3 years.
 (c)ReportsThe Comptroller General shall submit reports of the audits performed under this section to the Congress.
								CGeneral Provisions
 851.DefinitionsFor purposes of this title: (1)BoardThe term board means the board of directors of the Corporation.
 (2)CorporationThe term Corporation means the National Disaster Insurance Corporation. (3)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency.
 (4)DisasterThe term disaster means any natural catastrophe (including any hurricane, tornado, storm, high water, winddriven water, tidal wave, tsunami, earthquake, volcanic eruption, landslide, mudslide, snowstorm, or drought), or, regardless of cause, any fire, flood, serious accident, or explosion, in or affecting any State or part of a State.
 (5)Insurance programThe term insurance program means the program established under this title by the Corporation for disaster insurance coverage.. IIFEDERAL PROGRAM FOR REIMBURSABLE DISASTER RELIEF AND EMERGENCY ASSISTANCE 201.Findings and declarations (a)FindingsSection 101(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 note) is amended by striking The and inserting Findings.—Recognizing the importance of reducing the Federal deficit and allowing the individual States to regain responsibility for management of activities within their borders, the.
 (b)DeclarationsSection 101(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 note) is amended—
 (1)in the matter preceding paragraph (1)— (A)by striking an orderly and all that follows through their and inserting a mechanism which will allow affected States to carry out their; and
 (B)by striking such; (2)by redesignating paragraphs (1) through (6) as paragraphs (2) through (7), respectively;
 (3)by inserting before paragraph (2) (as so redesignated) the following:  (1)establishing a private corporation which will make available insurance to assist the States in meeting their responsibilities for disaster relief;;
 (4)in paragraph (2) (as so redesignated) by striking and broadening; (5)in paragraph (5) (as so redesignated) by striking supplement or; and
 (6)in paragraph (7) (as so redesignated) by inserting reimbursable before assistance. 202.Waiver of administrative conditionsSection 301 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5141) is amended by striking Any and inserting Except as otherwise provided in this title, any.
 203.Emergency support teamsSection 303(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5144(a)) is amended by striking on either and all that follows through President,.
 204.ReimbursementSection 304 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5147) is amended by striking the first sentence and inserting the following: Federal agencies shall be reimbursed for expenditures made under this Act with respect to a major disaster or emergency by the State or States affected by the disaster or emergency..
 205.Performance of servicesSection 306 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5149) is amended—
 (1)in subsection (b) by striking In performing any services under this Act, and inserting Subject to subsection (c), in performing any services under this Act with respect to a major disaster or emergency; and
 (2)by adding at the end the following:  (c)Reimbursement agreementA Federal agency may only incur costs with respect to compensation, employment, or obligations under subsection (b) in connection with a disaster or emergency if the Federal Government has entered into an agreement with the State or States affected by the major disaster or emergency for reimbursement of all such costs..
 206.Reimbursement agreements and conditionsSection 311 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5154) is amended to read as follows:
				
					311.Reimbursement agreements and conditions
 (a)RepaymentAssistance may only be provided under this Act with respect to damage caused by a major disaster or emergency within the borders of a State if a State has agreed to reimburse the United States for all expenses incurred by the United States in providing such assistance. Such assistance, including a loan or advance made under section 319, shall be repaid to the United States.
 (b)InterestAssistance provided under this Act with respect to which a State agrees to reimburse the United States for all expenses incurred in providing such assistance, including loans and advances made under this Act, shall bear interest at a rate determined by the Secretary of the Treasury, taking into consideration the current market yields on outstanding marketable obligations of the United States with remaining periods of maturity comparable to the reimbursement period of the reimbursable assistance provided.
 (c)RegulationsThe President shall issue regulations describing the terms and conditions under which any reimbursable assistance, loan, or advance authorized by this Act may be provided..
 207.Treatment of assistanceSection 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155) is amended to read as follows:
				
 312.Treatment of assistanceFederal major disaster and emergency assistance provided to individuals and families under this Act, and comparable disaster assistance provided by States, local governments, and disaster assistance organizations, shall not be considered as income or a resource when determining eligibility for or benefit levels under federally funded income assistance or resource-tested benefit programs..
 208.LiabilitySection 317 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5160) is repealed.
 209.Advance of State expendituresSection 319 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5162) is amended to read as follows:
				
 319.Advance of State expendituresThe President may lend or advance to a State assistance for which the State is responsible under section 403 of this Act in any case in which the President determines that—
 (1)the damages caused by a major disaster are so overwhelming and severe that it is not possible for the State to assume immediately its financial responsibility under this Act; and
 (2)the State has the ability to repay any such loans or advances.. 210.Procedure for declaration of major disasterSection 401(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170(a)) is amended—
 (1)in the second sentence by inserting reimbursable after Federal; (2)in the third sentence by inserting before the period at the end and shall enter into an agreement to reimburse the United States for all expenses incurred in providing assistance under this Act with respect to the disaster; and
 (3)in the fourth sentence by striking cost-sharing. 211.General Federal disaster assistanceSection 402 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170a) is amended—
 (1)by striking In and inserting (a) General authority.—Subject to subsection (b), in; (2)by striking , with or without reimbursement,; and
 (3)by adding at the end the following:  (b)Reimbursement agreementAssistance may only be provided under this section if the affected State agrees to reimburse the United States for all expenses incurred in providing such assistance..
 212.Essential disaster assistanceSection 403 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b) is amended—
 (1)in subsection (a) by striking Federal agencies and inserting Subject to subsection (b), Federal agencies; (2)by striking subsection (b) and inserting the following:
					
 (b)Reimbursement agreementAssistance may only be provided under this section if the affected State agrees to reimburse the United States for all expenses incurred in providing such assistance.; and
 (3)in subsection (c)— (A)in paragraph (3) by striking out of funds made available to carry out this Act and inserting by the State;
 (B)by striking paragraph (4); (C)by redesignating paragraphs (5) and (6) as paragraphs (4) and (5), respectively; and
 (D)in paragraph (4) (as so redesignated) by striking Not later than and all that follows through 1988, the and inserting The. 213.Hazard mitigationSection 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) is repealed.
 214.Repair, restoration, and replacement of damaged facilitiesSection 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172) is amended to read as follows:
				
 406.Repair, restoration, and replacement of damaged facilitiesThe President may provide assistance to a State— (1)for the repair, restoration, reconstruction, or replacement of a public facility which is damaged or destroyed by a major disaster and for associated expenses incurred by the State or a local government thereof; or
 (2)for the repair, restoration, reconstruction, or replacement of a private nonprofit facility damaged or destroyed by a major disaster and for associated expenses incurred by the owner or operator of such facility,
						if the State agrees to reimburse the United States for all expenses incurred in providing such
			 assistance..
 215.Debris removalSection 407 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5173) is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1) by striking public interest, and inserting public interest and if the State agrees to reimburse the United States for all expenses incurred in providing assistance under this subsection,; and
 (B)in paragraph (2) by striking make grants and all that follows through facility and inserting provide assistance to any State; (2)in subsection (b) by striking or local government; and
 (3)by striking subsection (d). 216.Temporary housing assistanceSection 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) is amended to read as follows:
				
					408.Temporary housing assistance
 (a)Provision of temporary housingThe President may provide assistance to a State for the provision of temporary housing (including unoccupied habitable dwellings), suitable rental housing, mobile homes, or other readily fabricated dwellings to persons who, as a result of a major disaster, require temporary housing if the State agrees to reimburse the United States for all expenses incurred in providing such assistance.
						(b)Mobile home site
 (1)In generalAny mobile home or other readily fabricated dwelling provided under this section shall whenever possible be located on a site which—
 (A)is provided by the State or a local government; and (B)has utilities provided by the State or a local government, by the owner of the site, or by the occupant who was displaced by the major disaster.
 (2)Other sitesMobile homes and other readily fabricated dwellings may be located on sites provided by the President if the President determines that such sites would be more economical or accessible than sites described in paragraph (1)..
 217.Unemployment assistanceSection 410 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5177) is amended—
 (1)in subsection (a) by inserting before the period at the end and ensure that the United States will be reimbursed by the States for all expenses incurred in providing assistance under this subsection; and
 (2)in subsection (b)(2) by inserting before the period at the end if the State agrees to reimburse the United States for all expenses incurred in providing such assistance.
 218.Crisis counseling assistance and trainingSection 416 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5183) is amended—
 (1)by striking or local agencies or private mental health organizations to provide and inserting agencies to provide (or to contract with local agencies or private mental health organizations for the provision of); and
 (2)by inserting before the period at the end if the State agrees to reimburse the United States for all expenses incurred in providing such services and assistance.
 219.Community disaster loansSection 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184) is repealed.
 220.Emergency communicationsSection 418 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5185) is amended by inserting before the period at the end if the State agrees to reimburse the United States for all expenses incurred in providing assistance under this section.
 221.Emergency public transportationSection 419 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5186) is amended by inserting before the period at the end if the State agrees to reimburse the United States for all expenses incurred in providing assistance under this section.
 222.Fire suppressionSection 420(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187(a)) is amended—
 (1)by striking including grants,; and (2)by inserting before the period at the end if the State agrees to reimburse the United States for all expenses incurred in providing assistance under this section.
 223.Timber sale contractsSection 421(d) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5188(d)) is amended—
 (1)by striking make grants to any State or local government and inserting provide financial assistance to any State; (2)by inserting after major disaster the following: if the State agrees to reimburse the United States for all expenses incurred in providing such assistance;
 (3)by striking or local government is and inserting is; and (4)by striking such grants and inserting assistance.
 224.Simplified procedureSection 422 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189) is repealed.
 225.Appeals of assistance decisionsSection 423 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189a) is repealed.
 226.Procedure for declarationSection 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191) is amended—
 (1)in subsection (a)— (A)by inserting reimbursable after Federal the first place it appears; and
 (B)by inserting and shall enter into an agreement to reimburse the United States for all expenses incurred in providing assistance under this Act with respect to the emergency before the period at the end of the third sentence; and
 (2)in subsection (b) by striking or section 503. 227.Federal emergency assistanceSection 502 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5192) is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1) by striking In and inserting Subject to subsection (d), in; and
 (B)in paragraph (1) by striking , with or without reimbursement,; (2)in subsection (b) by striking Whenever and inserting Subject to subsection (d), whenever; and
 (3)by adding at the end the following:  (d)Reimbursement agreementAssistance may only be provided under this section if the affected State agrees to reimburse the United States for all expenses incurred in providing such assistance..
 228.Amount of assistanceSection 503 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5193) is repealed.
			229.Applicability
 (a)Effective date of amendmentsThe amendments under this title shall be made on October 1, 2019, and shall apply on and after such date, except to the extent provided in subsection (b).
 (b)Inapplicability to disasters declared before effective dateThe provisions of law amended by this title, as in effect on the day before the date referred to in subsection (a), shall continue to apply with respect to any major disaster or emergency that commences or occurs (or is declared or determined to have commenced or occurred) before the date referred in subsection (a).
				IIIFEDERAL-AID HIGHWAYS
			301.National standard for State participation in disaster insurance program
 (a)Withholding of apportionments for noncomplianceChapter 1 of title 23, United States Code, is amended by adding at the end the following:  171.National standard for State participation in disaster insurance program (a)Withholding of apportionments for noncomplianceThe Secretary shall withhold an amount equal to 10 percent of the amount required to be apportioned to a State under each of paragraphs (1) and (2) of section 104(b) on October 1, 2021, and on October 1 of each fiscal year thereafter, if the State does not meet the requirement of subsection (b) on that date.
 (b)RequirementA State meets the requirement of this subsection if the State is a participant in the National Disaster Insurance Corporation, as determined pursuant to section 821(d) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).
 (c)Effect of noncomplianceNo funds withheld under this section from apportionment to a State shall be available for apportionment to the State..
 (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by adding at the end the following:
					
						
							171. National standard for State participation in disaster insurance program..
				302.Emergency relief program for repair of highways
 (a)Condition on receipt of assistanceSection 125 of title 23, United States Code, is amended by adding at the end the following:  (h)Reimbursement agreementsAssistance may only be provided to a State under this section if the State agrees to reimburse the United States for all expenses incurred in providing such assistance. There are hereby appropriated to the Highway Trust Fund amounts equivalent to reimbursements received pursuant to this subsection.. 
 (b)Effective dateThe amendment under subsection (a) shall be made on October 1, 2019, and shall apply on and after such date, except to the extent provided in subsection (c).
 (c)Inapplicability to disasters and emergencies declared before effective dateSection 125 of title 23, United States Code, as in effect on the day before the date referred to in subsection (b), shall continue to apply with respect to any disaster or emergency that commences or occurs (or is declared or determined to have commenced or occurred) before the date referred in subsection (b).
				